DETAILED ACTION
This office action is responsive to the preliminary amendment filed 4/12/2019.  As directed, claims 4, 7-10, 13, 14, and 16-18 have been amended, claims 23-68 have been canceled, and no claims have been added.  Thus claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract lacks adequate description.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “an endotracheal tube” on line 7 should be recited as --the endotracheal tube-- for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping mechanism for” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visconti et al. (2014/0261463).
Regarding claim 1, Visconti discloses a device (30) for holding an endotracheal tube to a patient, the device comprising: a support  (32) configured to fit adjacent to a patient’s mouth; a tube holder (40) configured to hold an endotracheal tube (44) wherein the tube holder (40) is 
Regarding claim 2, Visconti discloses in fig. 11 that the plurality of protrusions (72) comprises a first row of protrusions and a second row of protrusions (as shown, the protrusions extend in at least two rows, i.e. an upper row and a lower row).
Regarding claim 3, Visconti discloses the first row of protrusions is offset from the second row of protrusions (as shown in fig. 11, the first row is not aligned with the second row).
Regarding claim 4, Visconti discloses that the protrusions in the first row of protrusions (i.e. upper row) include peaks (center heights) that are along a first axis (i.e. upper horizontal axis) and the protrusions in the second row of protrusions (lower row) include peaks along a second axis (i.e. lower horizontal axis) offset from the first axis (as shown, the first axis does not overlap the second axis).

Regarding claim 5, Visconti discloses the protrusions in the first row of protrusions (i.e. upper row) and the protrusions in the second row of protrusions (i.e. lower row) include edges (i.e. perimeter edges) which are located between the first and second axis (as shown, in fig11, the perimeter edges extend between the central axes).
Regarding claim 7, Visconti discloses the edges of the protrusions (perimeter edges) of the first and second rows define a passageway for receiving the endotracheal tube (as shown in 
Regarding claim 8, Visconti discloses a passageway (central space) for receiving the endotracheal tube (44) is defined between the first and second rows of protrusions (as shown in fig.2, the endotracheal tube is at least partially received with a central space formed between the rows since the tube is annular and the rows are planar).
Regarding claim 9, Visconti discloses that the support (32) is elongated and the device further includes a positioning member (42, 60) slidably mounted to the elongated support (32) and coupling the tube holder (40) to said elongated support ([0088] lines 1-10), the positioning member (42) being selectively laterally repositionable along the elongated support so as to reposition the tube holder relative thereto ([0088] lines 1-10), the positioning member (42) being releasably lockable in position relative to the elongated support ([0088] lines 1-10).
Regarding claim 10, Visconti discloses that the support (32) includes opposed ends (38) and a first arm (i.e. left 50) extending from one of the opposed ends (38) of the support and a second arm right 50) extending from the other of the opposed ends (38) of the support.

Regarding claim 14, Visconti discloses the first arm includes a first cheek plate (50) and the second arm includes a second cheek plate (50), wherein each of the first and second cheek plates includes a cheek pad (52) ([0090] lines 1-10).
Regarding claim 15, Visconti discloses each of the cheek pads (52) is configured to prevent the respective cheek plate from contacting skin of a user (i.e. a shown, the pads extend between the plates and the user; [0090] lines 1-10).

Regarding claim 17, Visconti discloses each of the cheek pads (52) extends beyond an end of the respective cheek plate (as shown, the check pads are larger than and extend over the plates 50).
Regarding claim 18, Visconti discloses the tube holder (40) includes a clamping mechanism for clamping the strap to the tube holder ([0093] lines 1-15).
Regarding claim 19, Visconti discloses the clamping mechanism includes a lever (76) for clamping the strap to the tube holder ([0093] lines 1-15).
Regarding claim 20, Visconti discloses the clamping mechanism further includes a catch (84) for retaining the clamping lever ([0094] lines 1-10).
Regarding claim 21, Visconti discloses a release tab (outer upstanding wall of catch 84) for moving the catch ([0094] lines 1-15) wherein the release tab has a general S-shape or Z-shape configuration (as shown in fig. 8, the outer upstanding wall as tab is in a generally Z shape).
Regarding claim 22, Visconti discloses a release tab (outer upstanding wall of catch 84) for moving the catch ([0094] lines 1-15) wherein the release tab has a general stepped configuration (as shown in fig. 8, the outer upstanding wall is wider on top and stepped down narrower moving towards the bottom).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Christopher (7,063,088).
Regarding claim 6, Visconti discloses rows of protrusions (72; fig. 11) but does not specifically disclose the edges of the protrusions in the first and second rows overlap.  However, Christopher teaches (see figs. 1 and 5) the edges of the protrusions in the first and second rows overlap (as shown, the protrusion 29,137 extend circumferentially around the tube in closely spaced arrangement such that a first row of edges of protrusions on top of the tube overlaps (hangs over) a second row on the bottom of the tube).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions of Visconti circumferentially spaces as taught by Christopher to provide the advantage of enhanced tube gripping in an array for securing the endotracheal tube as disclosed by Christopher in col. 5 lines 40-55).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Hinton (4,449,527) and Doll (2017/0197049).
Regarding claim 11, Visconti substantially teaches the claimed invention except for a two-piece strap for securing the support to the patient’s head, wherein the two-piece strap is configured to encircle a patient’s head or neck and be connected to the arms, the two-piece strap
including a first elongated segment having first and second end portions and a second elongated segment having first and second end portions, the first end portion of the first elongated segment being adapted to be adjustably connected to the first arm and the second end portion of the second elongated segment being adapted to being adjustably connected to the second arm, the second end portion of the first elongated segment and the first end portion of the second elongated segment being releasable connected to each other to allow adjusting of the strap.  However, Hinton teaches a two-piece strap (16, 18) for securing the support to the patient’s head, wherein the two-piece strap (16, 18) is configured to encircle a patient’s head or neck and be connected to the arms (as shown in fig. 4, the straps encircle a user and are attached to the side connection of part 12), the two-piece strap (16, 18) including a first elongated segment (16)  having first and second end portions and a second elongated segment (18) having first and second end portions, the first end portion (48) of the first elongated segment (16) being adapted to be connected to the first arm and the second end portion (50) of the second elongated segment (18) being adapted to being connected to the second arm, the second end portion (52) of the first elongated segment and the first end portion (54) of the second elongated segment being releasable connected to each other to allow adjusting of the strap (col. 4 lines 35-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Visconti teaches strap loops (56) for the arms (50) and the modified Visconti teach hook and loop material to adjust the strap (56; fig. 2 of Hinton) and snap connections (62) for the arms but does not specifically disclose the straps adjustably connected to the arms.  However, Doll teaches the straps (18, 19) adjustably connected to the arms (14a, 15a) ([0020] last 5 lines discloses hook 20 and loop 21 for the arms).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap of the modified Visconti with an adjustable connection to the strap loops of the arms as taught by Doll to provide the advantage of enhanced accommodation of users of different sizes for enhanced comfort and engagement.
Regarding claim 12, the modified Visconti teaches an adjustable connection the strap loops of the arm ([0020] last 5 lines of Doll) which would thereby enable independent length adjustment of each of the straps via the left and right hook and loop connection along the hook and loop materials to independently lengthen the straps, but does not specifically disclose the first segment is longer in length than the second segment.  However, it is well known in the art to adjust strap lengths to custom fit a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lengthened the straps of the modified Visconti to fit a user including adjusting the first segment to be longer in length than the second segment via the hook and loop material connection to the arms as such is well within an artisans skill and would provide the advantage of enhanced fit for users with asymmetric anatomies. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zemo (5,295,480) discloses straps connected with hook and loop material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LaToya M Louis/Primary Examiner, Art Unit 3785